Name: 70/386/EEC: Council Decision of 27 July 1970 on the conclusion of an Agreement between the European Economic Community and India and an Agreement between the European Economic Community and Pakistan on trade in handicraft products
 Type: Decision
 Subject Matter: Asia and Oceania;  international trade;  European construction;  tariff policy;  industrial structures and policy
 Date Published: 1970-08-10

 Avis juridique important|31970D038670/386/EEC: Council Decision of 27 July 1970 on the conclusion of an Agreement between the European Economic Community and India and an Agreement between the European Economic Community and Pakistan on trade in handicraft products /* Unofficial translation */ Official Journal L 176 , 10/08/1970 P. 0001 - 0004 Finnish special edition: Chapter 11 Volume 1 P. 0065 Swedish special edition: Chapter 11 Volume 1 P. 0065 Danish special edition: Series II Volume I(2) P. 0215 English special edition: Series II Volume I(2) P. 0296 COUNCIL DECISION of 27 July 1970 on the conclusion of an Agreement between the European Economic Community and India and an Agreement between the European Economic Community and Pakistan on trade in handicraft products (70/386/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof;Having regard to the report from the Commission;Whereas during the 1964/67 multilateral trade negotiations the Community undertook to enter into negotiations with India and Pakistan with a view to reaching a satisfactory arrangement on trade in handicraft products;Whereas in an initial Exchange of Letters the Community invited India and Pakistan to take advantage of the tariff quotas, opened on 1 September 1969 by Council Regulation (EEC) No 1491/69 (1) of 29 July 1969, for a number of handicraft products;(1) OJ No L 187, 31.7.1969, p. 1.Whereas the Government of Pakistan has forwarded to the Community an additional list of handicraft products with the request that they also should be brought within the tariff quotas introduced on 1 September 1969, and whereas the Government of India has requested the same concessions;Whereas the Community, after studying the requests from India and Pakistan, has decided that the above tariff quotas could be extended to certain further products,HAS DECIDED AS FOLLOWS:Article 1An additional Agreement with India and an additional Agreement with Pakistan on trade in handicraft products, in the form of Exchanges of Letters, the texts of which are annexed to this Decision, are concluded on behalf of the European Economic Community.Article 2The President of the Council is hereby authorized to designate the person empowered to sign the Agreements in question and to confer on him the powers required in order to bind the Community.Done at Brussels, 27 July 1970.For the CouncilThe PresidentW. ARENDT